United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 03-1231
                                 ___________

Scott L. Nokes,                          *
                                         *
              Appellant,                 *
                                         *
       v.                                *
                                         *
United States Coast Guard; Norman        * Appeal from the United States
Y. Mineta, being sued as The             * District Court for the
Honorable Norman Y. Mineta,              * District of Minnesota.
Secretary of Transportation, in his      *
official capacity; Jody Breckenridge,    *       [UNPUBLISHED]
Captain, Commanding Officer,             *
Coast Guard Recruiting Center, in        *
her official capacity; United States     *
Attorney’s Office, being sued as the     *
United States Attorney’s Office,         *
Minneapolis, Minnesota; U.S.             *
Attorney General, being sued as          *
the United States Attorney General’s     *
Office, Washington, DC,                  *
                                         *
              Appellees.                 *
                                    ___________

                        Submitted: June 12, 2003
                            Filed: June 16, 2003
                                 ___________

Before MORRIS SHEPPARD ARNOLD, BYE, and RILEY, Circuit Judges.
                         ___________
PER CURIAM.

        Scott Nokes appeals the district court’s1 denial of his request for emergency
relief enjoining a court-martial proceeding during the pendency of proceedings on his
Administrative Procedures Act claim. Having carefully reviewed the record, we
conclude the district court properly denied Nokes a preliminary injunction. See
Schlesinger v. Councilman, 420 U.S. 738, 758 (1975) (“when a serviceman charged
with crimes by military authorities can show no harm other than that attendant to
resolution of his case in the military court system, the federal district courts must
refrain from intervention, by way of injunction or otherwise”). Accordingly, we
affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.

                                         -2-